Case: 1:19-cv-00083-GHD-JMV Doc #: 15 Filed: 07/27/21 1 of 1 PagelD #: 1164

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MOSSISSIPPI

ABERDEEN DIVISION
JOEL JONES PETITIONER
ve | No. 1:19CV83-GHD-JMV
WARDEN BRANDON SMITH, ET AL. RESPONDENTS

FINAL JUDGMENT
In accordance with the memorandum opinion issued today in this cause, the instant petition

for a writ of habeas corpus is DENIED.

SO ORDERED, this, the O ? day of July, 20

MM Norandta-

SENIOR UNITED STATES DISTRICT JUDGE

 
